DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120229602 A1 Chen; Ying et al.  (hereafter Chen), in view of US 20080007700 A1 vanBaar; Jeroen et al. (hereafter vanBaar), and further in view of US 20100215101 A1 Jeon; Yong Joon et al. (hereafter Jeon).
Regarding claim 1, Chen discloses An encoding method performed by an encoding apparatus (Fig.1), comprising: steps in which, on the basis of an image of an object captured by a camera in a plurality of frames of a moving image ([51]-[52], wherein view is the image by camera), it is determined whether camera parameters of the camera are the same in the plurality of frames ([55], [80], wherein encoder signals that camera parameters are the same), and the camera parameters are output to a predetermined apparatus when the camera parameters are the same ([55], wherein once the all same camera parameter have been signaled, got communicated to decoder that would be a predetermined destination because encoder/decoder is predeterminedly paired); and the six parameters are output to the predetermined apparatus ([55], [128], wherein the rotations and translations of a camera that are the six parameters (six degrees of freedom), or extrinsic parameters  also are signaled, got communicated to decoder).
Chen fails to discloses camera parameters relating to an intrinsic matrix of the camera; steps in which, when the camera parameters are the same, six parameters representing destinations of three points defined in the image of the object are generated, a homography matrix is generated on the basis of the six parameters; a step in which projective transformation using the homography matrix is performed on a decoded image of the moving image; a step in which a prediction residual signal which is a difference between the result of the projective transformation and the frame is generated; and a step in which the prediction residual signal is encoded.  
However, vanBaar teaches camera parameters relating to an intrinsic matrix of the camera ([30], wherein intrinsic parameter is related to a projection (camera) intrinsic matrix); steps in which, when the camera parameters are the same, six parameters representing destinations of three points defined in the image of the object are generated (Fig.1, [42], [50], wherein in the camera of pin hole model, all the intrinsic parameters are the same, and the six degrees of freedom, 6DoF is the six parameter with rotations and translations of image plane that displays an object), a homography matrix is generated on the basis of the six parameters (Fig.5, [30], [37], wherein A[R1 R2|T] is a homography matrix derived from R (rotations) and T (translations) of the 6DoF); Jeon teaches a step in which projective transformation using the homography matrix is performed on a decoded image of the moving image (Fig.11, [136], [155], wherein the warpping transformation 450 is the projective transformation using holography matrix to transform reference picture); a step in which a prediction residual signal which is a difference between the result of the projective transformation and the frame is generated ([136], [172]-[176], wherein the motion vector prediction is the prediction residual signal indicates the difference of the original reference picture and the warpping transformed referenced picture); and a step in which the prediction residual signal is encoded (Fig.10, [136], wherein the inter-prediction unit generates the motion vector prediction that is sent to transforming unit 110 and then entropy coding unit 180 to ben encoded). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Chen, vanBaar and Jeon before him/her, to modify the encoding method performed by an encoding apparatus disclosed by Chen to include the teaching in the same field of endeavor of vanBaar and Jeon, in order to provide a system and method for automatically aligning multiple rear-projection tiles, and  leveraging the concurrent update capability of the rear-projection tiles, as identified by vanBaar, and raise coding efficiency by reducing a size of residual, as identified by Jeon.
Regarding claim 3, see the rejection for claim 1, Chen further discloses wherein each of the analyzer, the matrix generator, the projecive transformer, the subtracter, and the encoder is implemented by: computer executable instructions executed by at least one processor, at least one circuity or a combination of computer executable instructions executed by at least one processor and at least one circuity ([13]).  
Regarding claim 5, Chen discloses A program causing a computer to function as the encoding apparatus according to claim 3 ([14]).
Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of vanBaar and Jeon, and further in view of US 20210006806 A1 Schwarz; Sebastian et al. (hereafter Schwarz).
Regarding claims 2, 4, Schwarz teaches The encoding method according to claim 1, wherein the object has a flat exterior shape ([62]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Chen, vanBaar, Jeon and Schwarz before him/her, to modify the encoding method performed by an encoding apparatus disclosed by Chen to include the teaching in the same field of endeavor of vanBaar, Jeon and Schwarz, in order to provide a system and method for automatically aligning multiple rear-projection tiles, and  leveraging the concurrent update capability of the rear-projection tiles, as identified by vanBaar, and raise coding efficiency by reducing a size of residual, as identified by Jeon, and overcome the disadvantage of  2D-video based approaches for compressing volumetric data that rarely cover the full scene, as identified by Schwarz.
Regarding claim 3, see the rejection for claim 1, Chen further discloses wherein each of the analyzer, the matrix generator, the projecive transformer, the subtracter, and the encoder is implemented by: computer executable instructions executed by at least one processor, at least one circuity or a combination of computer executable instructions executed by at least one processor and at least one circuity ([13]).  


Conclusion
The prior art made of record is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 20170367766 A1, US 20170094256 A1, WO 2017160889 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/             Primary Examiner, Art Unit 2487